300 F.2d 758
UNITED STATES of Americav.Elijah JACKSON, Appellant.
No. 13693.
United States Court of Appeals Third Circuit.
Submitted Jan. 8, 1962.Decided March 28, 1962.

Elijah Jackson, pro se.
Drew J. T. O'Keefe, U.S. Atty., J. Shane Creamer, Asst. U.S. Atty., Philadelphia, Pa., for the United States.
Before BIGGS, Chief Judge, and GOODRICH and GANEY, Circuit Judges.
PER CURIAM.


1
We have examined the extensive record in this case with care and have considered at length the briefs of the parties.  The charges made by Jackson that his trial was conducted in such a fashion that his rights were prejudiced and that the trial court neglected its duty and failed to abide by the requirements of 28 U.S.C. 2255, thereby losing jurisdiction, are without merit.  Moreover there is nothing of substance to support his allegation that the trial court and the prosecutor knew that the government's key witnesses 'knowingly and willingly' testified falsely.  Indeed the veracity of the witnesses and the weight to be accorded their testimony properly was left for determination to the jury by the trial judge.


2
Jackson's trial was a fair one.  He was represented by able and competent counsel at his trial and was equally well represented by counsel in this court appointed by the court below, until he discharged them and elected to proceed pro se.  We can perceive no prejudicial error in the proceedings.  We are of the opinion therefore that the court below acted correctly in denying the defendant a new trial.  Accordingly the judgment will be affirmed.